Per Curiam. The procedural background in this death case is set forth in owe per curiam opinion delivered on April 23, 1998. Williams v. State, 332 Ark. 671, 963 S.W.2d 221 (1998). Attorney Herbert T. Wright, Jr., counsel for petitioner Marcel Wayne Williams, was ordered to appear before this court on January 8, 1998, to show cause why he should not be held in contempt for his failure to file Mr. Williams’s brief as of the final extension date of March 23, 1998. Mr. Wright appeared on May 7, 1998, entered a plea of guilty to the contempt citation, and accepted responsibility for failing to file Mr. Williams’s brief. In mitigation, he told the court that his case load had been unusually heavy during this period of time.  Based on the foregoing, we hold that Mr. Wright is in contempt of court for fading to file Mr. Wdliams’s brief in a timely manner. We note that Mr. Wright filed the brief on May 26, 1998. We assess a fine of $250.00. A copy of this order will be forwarded to the Committee on Professional Conduct.